Case: 18-14175    Date Filed: 03/25/2020   Page: 1 of 16



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14175
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:18-cr-60047-BB-4



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus

LAURA QUERALES RUSSA,
IVONNE RUSSA MOSQUEDA,

                                                        Defendants-Appellants.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                       ________________________

                             (March 25, 2020)

Before JORDAN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

     Ivonne Russa Mosqueda (“Mosqueda”) and her daughter, Laura Querales
                Case: 18-14175           Date Filed: 03/25/2020    Page: 2 of 16



Russa (“Russa”), appeal their convictions for drug-related offenses, and Mosqueda

appeals her sentence. Mosqueda challenges the district court’s ruling that she

could not join a codefendant’s motion to suppress. She and Russa challenge the

district court’s decision to answer a jury question without their or their counsel’s

presence. The district court conceded error but found the error harmless; Russa

and Mosqueda argue that the error was not harmless. Mosqueda further argues that

her sentence was substantively unreasonable. After careful review, we affirm.

                                    I.       BACKGROUND1

       A grand jury charged Mosqueda, Russa, and others with conspiracy to

distribute anabolic steroids, a controlled substance, in violation of 21 U.S.C. § 846;

possession of anabolic steroids with intent to distribute, in violation of 21 U.S.C.

§ 841(a)(1); and maintaining a drug-involved premises, in violation of 21 U.S.C.

§856(a)(1). Both pled not guilty.

       Before trial, codefendant Hunter Soodak moved to suppress evidence law

enforcement obtained during a search of an apartment (the “Sheridan Street

apartment”) where the steroids were discovered. Soodak, Mosqueda, and Russa

were at the Sheridan Street apartment when the search occurred. The district court

held a hearing on the motion, during which Mosqueda’s counsel, in Mosqueda’s



       1
          Because we write for the parties, who are familiar with the facts, we recount only the
facts that are necessary to understand our disposition of this appeal.

                                                  2
                 Case: 18-14175        Date Filed: 03/25/2020       Page: 3 of 16



absence, moved to join Soodak’s motion. The district court denied the motion,

reasoning that Mosqueda had not filed a motion to suppress, was not present at the

hearing to consent to join Soodak’s motion, and had not filed a motion to adopt

Soodak’s motion. Although Mosqueda still had time to file a motion to suppress

before the pretrial motion deadline, she did not file one.

      Several of Mosqueda’s and Russa’s codefendants—including, as relevant

here, Hugo Urdaneta Galvis (“Galvis”)—pled guilty. Mosqueda and Russa

together proceeded to a jury trial. At trial, Broward County Sheriff’s Office

detective Justin Colon testified that he participated in a controlled delivery of a

package to the Sheridan Street apartment. After Russa accepted delivery of the

package at the apartment, Colon conducted a protective sweep, where he

encountered Mosqueda, among others.

      Colon obtained a search warrant for the residence and recovered substances

in pill and liquid form there. Some of the substances were labeled with “known

steroid names.” Doc. 346 at 18. 2 Colon came to know the names of steroids

through his training as a detective. The drugs were discovered alongside injection

needles, rubber gloves, empty packages with white powder residue, a scale, and a

mortar and pestle. Colon also found cardboard boxes filled with money, labeled

with the names of some of the people found at the apartment on the day of the

      2
          “Doc. #” refers to the numbered entry on the district court’s docket.

                                                 3
              Case: 18-14175      Date Filed: 03/25/2020       Page: 4 of 16



search, including one labeled “Ivonne.” Id. at 23. Colon sent the substances to a

lab for testing. Two experts in forensic chemistry testified that the substances

Colon obtained from the Sheridan Street apartment were anabolic steroids, all

controlled substances.

      After the close of the government’s evidence, Mosqueda moved for a

judgment of acquittal, arguing that the government had failed to show that she

knew the substances were controlled, but the district court denied the motion.

      Mosqueda, but not Russa, elected to testify. Mosqueda testified that she

went to work for Galvis, who owned a company called Sports Nutrition Center,

doing payroll and other accounting-related administration. Mosqueda knew that

Galvis’s company received shipments to the Sheridan Street apartment, but she

believed that the work they were doing was legal. At some point she began

receiving the shipments and diluting with oil the products she received. At least

some of the products would then be shipped out of the country. Mosqueda

understood that the products being sold by Sports Nutrition Center were products

for “people that did body sculpting or bodybuilding” and were legal “[v]itamins

and hormones.” Doc. 349 at 158-59. She testified that she knew the names of

several of the substances the company sold, but that she did not know that those

substances were controlled substances. Mosqueda thereafter renewed her motion

for judgment of acquittal, and the district court denied it.


                                           4
              Case: 18-14175    Date Filed: 03/25/2020    Page: 5 of 16



      Mosqueda and Russa requested, and the district court gave, a “Theory of

Defense” jury instruction, which read:

      Each Defendant contends that he or she is not guilty because he or she
      lacked knowledge that he or she possessed or manufactured a controlled
      substance . . . . If you have a reasonable doubt as to whether a
      Defendant knew he or she was involved with a controlled substance,
      then you must find the Defendant not guilty.

Doc. 350 at 149. During deliberations, the jury asked the district court a question:

      It’s a Federal crime for anyone to possess a controlled substance . . .
      anabolic steroids are [a] ‘control[led] substance[.]’ Does the defendant
      need to have known that anabolic steroids were a control[led] substance
      in order to be found guilty?

Doc. 195 at 2. Without consulting the parties, the court responded: “You are to

follow the jury instructions as given.” Id. The jury found Mosqueda and Russa

guilty on all counts.

      Russa and Mosqueda moved for a new trial, arguing that the district court

erred when it answered the jury’s question outside their presence and without

consulting with defense counsel. The district court acknowledged that it had erred,

but ruled that the error was harmless and denied the defendants’ motion.

      As relevant to this appeal, the probation office calculated an advisory

guidelines range for Mosqueda of 57 to 71 months’ imprisonment. At sentencing,

Mosqueda sought a substantial downward variance, arguing that a guidelines-range

sentence created an unwarranted sentencing disparity between her sentence and

Galvis’s. Galvis, she argued, was the self-proclaimed leader of the conspiracy for
                                          5
                Case: 18-14175    Date Filed: 03/25/2020   Page: 6 of 16



which she was found guilty and another subsequent conspiracy. Galvis received a

sentence of 46 months’ imprisonment, and Mosqueda sought a lower sentence,

highlighting the fact that she was involved in only one of the conspiracies and had

cooperated with investigators after the search of the Sheridan Street apartment but

before she was charged in federal court. The district court acknowledged that

Galvis was the “ringleader,” Doc. 354 at 31, but found that giving Mosqueda the

same sentence as Galvis created no unwarranted sentencing disparity. Whereas

Galvis assisted the government and pled guilty—so that the government dropped

several charges against him and he received a number of sentencing reductions

(including for acceptance of responsibility)—Mosqueda went to trial. The district

court sentenced Mosqueda to 46 months’ imprisonment, an 11-month downward

variance from the bottom of her guidelines range. The court took into account the

fact that she went to trial and played a supervisory role in the scheme, along with

the facts that Mosqueda had medical challenges and no criminal history and that

the proceedings had “caused significant issues” for her 18-year old son. Doc. 354

at 31.

         Mosqueda and Russa appealed.

                                   II.   DISCUSSION

         On appeal Mosqueda challenges the district court’s ruling that she could not

join her codefendant’s motion to suppress. She and Russa challenge the district


                                           6
               Case: 18-14175    Date Filed: 03/25/2020    Page: 7 of 16



court’s decision to answer a jury question without their or their counsel’s presence,

arguing that the error was not harmless. They argue that the district court should

have said “yes” to the jury’s question. Mosqueda further argues that the error was

not harmless because there was insufficient evidence at trial that she knew the

steroids were a controlled substance. Finally, Mosqueda argues that her sentence

was substantively unreasonable because it failed to reflect the differences between

her conduct and that of her codefendant Galvis. We address these arguments in

turn.

   A. The Motion to Suppress

        We begin with Mosqueda’s challenge to the district court’s denial of her

codefendant Soodak’s motion to suppress. The government responds that

Mosqueda neither joined that motion nor filed one of her own, and therefore she

cannot now challenge the district court’s decision. We agree.

        A defendant must move to suppress evidence before trial. Fed. R. Crim. P.

12(b)(3)(C). If she fails to do so before the court’s deadline for pretrial motions,

the court nonetheless may entertain the motion if the defendant shows good cause.

Fed. R. Crim. P. 12(c)(3). “No good cause exists if the defendant had all the

information necessary to bring a Rule 12(b) motion before the date set for pretrial

motions, but failed to file it by that date.” United States v. Curbelo, 726 F.3d

1260, 1267 (11th Cir. 2013) (internal quotations omitted); see also Rakas v.


                                          7
                Case: 18-14175        Date Filed: 03/25/2020       Page: 8 of 16



Illinois, 439 U.S. 128, 134 (1978) (“There is no reason to think that a party whose

rights have been infringed will not, if evidence is used against him, have ample

motivation to move to suppress it.”). And a defendant who fails to make a timely

suppression motion cannot raise that claim for the first time on appeal. United

States v. Lall, 607 F.3d 1277, 1288 (11th Cir. 2010).

       Mosqueda had the opportunity, but failed, to file a motion to adopt Soodak’s

motion to suppress or file a motion to suppress of her own. She never attempted to

show good cause to file a belated motion in the district court. As a result, she

cannot now argue that evidence from the Sheridan Street apartment should have

been suppressed. See id. We therefore do not consider Mosqueda’s challenge to

the district court’s denial of Soodak’s motion to suppress.3

   B. The Jury Question

       Mosqueda and Russa argue that the district court erred in denying their

motion for new trial. 4 They argue that the court’s error in ensuring their presence


       3
         In her reply brief, Mosqueda argues three reasons why she had good cause for not filing
a motion to suppress or a motion to adopt Soodak’s motion to suppress. First, the issue was
preserved for appellate review when she orally requested to join Soodak’s motion at the
suppression hearing; second, she failed to file her own motion because she wanted to preserve
her limited funds and the district court had denied Soodak’s motion; and third, she proceeded in
good faith. We generally do not consider issues raised for the first time in a party’s reply brief.
United States v. Levy, 379 F.3d 1241, 1244 (11th Cir. 2004). Moreover, the Federal Rules of
Criminal Procedure require Mosqueda to show good cause to the district court, not to this Court.
Fed. R. Crim. P. 12(c)(3). Even if we were to consider them, Mosqueda’s arguments in her reply
brief would not persuade us to reach a different result.
       4
        We review a district court’s denial of a motion for a new trial for an abuse of discretion.
United States v. Russo, 717 F.2d 545, 550 (11th Cir. 1983). Under the abuse-of-discretion
                                                 8
                Case: 18-14175       Date Filed: 03/25/2020        Page: 9 of 16



when answering the jury’s question prejudiced their defense. Mosqueda and Russa

contend that, if their counsel had been consulted, counsel would have requested

that the district court answer the jury’s question in the affirmative—that the jury

would have to find that each defendant “knew . . . she was involved with a

controlled substance.” Doc. 350 at 149. They cite Chief Justice Roberts’s

concurrence in McFadden v. United States, 135 S. Ct. 2298, 2307-08 (2015)

(Roberts, C.J., concurring), for the proposition that in controlled substances

offenses under 21 U.S.C. § 841(a)(1), knowledge that a substance is “controlled” is

an element of the offense that the government must prove. Mosqueda further

argues that the error was not harmless because it went to the heart of her defense—

that she did not know the anabolic steroids were controlled substances. We are not

persuaded by either argument.

       First, Mosqueda and Russa are wrong that Chief Justice Roberts’s opinion in

McFadden supports their assertion that the district court should have responded

“yes” to the jury’s question whether the defendants “need[ed] to have known that

anabolic steroids were a control[led] substance in order to be found guilty.” Doc.

195 at 2. Chief Justice Roberts opined that knowledge that a substance was

controlled “arguably” is required to sustain a conviction under § 841(a)(1),



standard, we must affirm unless we find that the district court has made a clear error of judgment
or has applied the wrong legal standard. United States v. DuBose, 598 F.3d 726, 731 (11th Cir.
2010).
                                                9
             Case: 18-14175     Date Filed: 03/25/2020    Page: 10 of 16



McFadden, 135 S. Ct. at 2308, but his was not the majority opinion. The majority

opinion reasoned that “the knowledge requirement [of § 841(a)(1)] may also be

met by showing that the defendant knew the identity of the substance he

possessed.” Id. at 2304 (majority opinion). The majority’s statement was dicta,

see id. at 2308 (Roberts, C.J., concurring), but as we have said before, “there is

dicta, and then there is Supreme Court dicta.” Schwab v. Crosby, 451 F.3d 1308,

1325 (11th Cir. 2006).

      In any event, even if we “cast aside” McFadden’s dicta, id. at 1325 (internal

quotation marks omitted), we would not reverse because Mosqueda’s and Russa’s

own “Theory of Defense” jury instruction, which the court gave, instructed that the

jury could only convict if it found, beyond a reasonable doubt, that each defendant

“knew . . . she was involved with a controlled substance.” Doc. 350 at 149. The

instruction therefore was a correct statement of the law under Chief Justice

Roberts’s narrow view of § 841(a)(1)’s knowledge requirement. The district court

answered the jury’s question by referring the jury to the instructions the court had

given them. “We do not approve of any unjustified communication between the

court and the jury without notifying counsel and therefore do not approve of the

procedure followed by the trial judge in this case.” United States v. Bentacourt,

734 F.2d 750, 759 (11th Cir. 1984). Indeed, the district court conceded that it had

committed error by answering the jury’s question outside the presence of the


                                          10
               Case: 18-14175        Date Filed: 03/25/2020       Page: 11 of 16



defendants and their counsel. Nevertheless, “the error was harmless” because “the

jury had a complete copy of all charges in the jury room” and “could refer back to

the charges and find the answers they needed,” id., answers that reflected the more

exacting knowledge standard that the defendants advocated.

       Second, we reject Mosqueda’s argument that the district court’s error

prejudiced her defense because there was insufficient evidence to support a finding

that she knew the substances were controlled substances. See United States v.

Brantley, 68 F.3d 1283, 1291 (11th Cir. 1995) (explaining that an error under

Federal Rule of Criminal Procedure 43, which requires a defendant’s presence at

all stages of his trial, including a court’s response to jury questions, is harmless “if

the court takes sufficient precautions to ensure against prejudice to the defendant’s

interests”). Although made in the context of the denial of her motion for new

trial,5 Mosqueda made a freestanding sufficiency-of-the-evidence challenge. We

review de novo the sufficiency of the evidence, viewing the evidence in the light

most favorable to the government and making all inferences and credibility

determinations in favor of the government and the jury’s verdict. United States v.

Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005). We must affirm “unless, under no


       5
         The government argues that the Court should disregard Mosqueda’s argument because
it was not adequately briefed. We disagree. Mosqueda adequately briefed the issue by “plainly
and prominently” raising it in a separate section of her brief. United States v. Jernigan, 341 F.3d
1273, 1283 n.8 (11th Cir. 2003); see Mosqueda Initial Br. at 30-38 (challenging the sufficiency
of the evidence of knowledge under heading “Sufficiency of the Evidence”).

                                                11
             Case: 18-14175     Date Filed: 03/25/2020   Page: 12 of 16



reasonable construction of the evidence, could the jury have found the [defendant]

guilty beyond a reasonable doubt.” Id. To sustain a conviction for possession with

intent to distribute under 21 U.S.C. § 841(a)(1), the government must prove

knowing possession of a controlled substance with intent to distribute it. United

States v. Figueroa, 720 F.2d 1239, 1241-42 n.1, 1244 (11th Cir. 1983). We

assume for our purposes that Mosqueda is correct and that the government was

required to prove she knew the substances at issue were controlled substances.

      Mosqueda argues that the government’s witnesses needed special training to

discern whether the substances at issue were controlled substances, so there was no

evidence that she, a layperson, would have that knowledge. Importantly, however,

Mosqueda testified in her own defense. When a defendant elects to testify, a jury

may disbelieve her statements and take those statements as substantive evidence of

guilt. United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995); see United States

v. Garcia-Bercovich, 582 F.3d 1234, 1238 (11th Cir. 2009) (explaining that a jury

is entitled to make credibility determinations and we assume the jury made these

determinations in a way that supports the verdict). Mosqueda testified that she did

not know the substances she handled were controlled substances. The jury was

entitled to disbelieve her and take her testimony as evidence that she did have the

requisite knowledge. Brown, 53 F.3d at 314. The jury’s inference that Mosqueda

knew the substances were controlled does not conflict with the government’s


                                         12
              Case: 18-14175      Date Filed: 03/25/2020   Page: 13 of 16



evidence—it is not a stretch to infer that a defendant engaging in a scheme with

others to sell drugs would know the substances she was handling were illegal, even

though trained experts uncovering the scheme would need to verify through testing

the type of substance involved.

       For these reasons, we are unpersuaded that the district court’s error in

answering the jury’s question outside the presence of the parties prejudiced the

parties.

   C. Mosqueda’s Sentence

       Lastly, Mosqueda contends that her sentence is substantively unreasonable

because it is out of step with that of her codefendant Galvis. According to

Mosqueda, Galvis—who founded Sports Nutrition Center, designed its business

model, ordered the steroids from overseas, taught Mosqueda how to mix the

substances, and continued engaging in unlawful activity after police searched the

Sheridan Street apartment—was “significantly more culpable” yet received the

same sentence she did, 46 months. Mosqueda Appellant’s Br. at 38-39.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard, considering the totality of the circumstances and the

sentencing factors set forth in 18 U.S.C. § 3553(a). Gall v. United States, 552 U.S.

38, 41 (2007). As relevant here, one factor the district court must consider is the

need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(6). The


                                           13
              Case: 18-14175     Date Filed: 03/25/2020   Page: 14 of 16



party challenging a sentence bears the burden of proving the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

        A district court imposes a substantively unreasonable sentence when it fails

to afford consideration to relevant factors that were due significant weight, gives

significant weight to an improper or irrelevant factor, or commits a clear error of

judgment in considering the proper factors. United States v. Irey, 612 F.3d 1160,

1189 (11th Cir. 2010) (en banc). Although generally the weight to be accorded

any given § 3553(a) factor is a matter committed to the sound discretion of the

district court, United States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008), a

district court commits a clear error of judgment when it “considers the proper

factors but balances them unreasonably” and imposes a sentence that “does not

achieve the purposes of sentencing as stated in § 3553(a),” Irey, 612 F.3d at 1189-

90 (internal quotation marks omitted). We will vacate a sentence if we are “left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Id. at

1190.

        We cannot agree with Mosqueda that the district court erred in sentencing

her to 46 months’ imprisonment, the same term her codefendant Galvis received.

“Disparity between the sentences imposed on codefendants is generally not an


                                          14
             Case: 18-14175     Date Filed: 03/25/2020    Page: 15 of 16



appropriate basis for relief on appeal.” United States v. Regueiro, 240 F.3d 1321,

1325-26 (11th Cir. 2001). This general rule reflects Congress’s choice to enact the

Sentencing Guidelines “to eliminate disparities in the sentences meted out to

similarly situated defendants” rather than co-defendants in a single case. United

States v. Chotas, 968 F.2d 1193, 1197 (11th Cir. 1992). “The guidelines,

structured to account for relative culpability and differences in prior records of

defendants, demonstrate that the Sentencing Commission fully anticipated

sentencing disparity between defendants involved in the same offense.” Id.; see

also 18 U.S.C. § 3553(a)(6) (instructing sentencing courts to consider “the need to

avoid unwarranted sentencing disparities among defendants with similar records

who have been found guilty of similar conduct”).

      Here, although Mosqueda argues that Galvis was more culpable, he pled

guilty rather than proceeding to trial. As a result, unlike in Mosqueda’s case,

several of the charges against him were dismissed and he received a reduction for

acceptance of responsibility. The district court took into account those

circumstances just as it accounted for Mosqueda’s unique circumstances. On the

one hand, she went to trial and played a supervisory role in the conspiracy; on the

other hand, she had no criminal history, suffered medical issues, and had a son to

care for. We therefore see no occasion here to disturb our general rule that

disparity between codefendants’ sentences does not provide the basis for relief.


                                          15
             Case: 18-14175    Date Filed: 03/25/2020   Page: 16 of 16



See Williams, 526 F.3d at 1322; see Regueiro, 240 F.3d at 1325-26.

                              III.   CONCLUSION

      For the reasons above, we affirm Mosqueda’s conviction and sentence and

Russa’s conviction.

   AFFIRMED.




                                        16